

Exhibit 10.9












TEXTRON








 
SEVERANCE PLAN FOR
 TEXTRON KEY EXECUTIVES
____________________
 
As Amended and Restated
Effective January 1, 2008
 
 





Severance Plan
for Textron Key Executives
 
As Amended and Restated
Effective January 1, 2008


Table of Contents






 
Article I - Definitions

 
 
1.01
Benefits Committee 
 

 
 
1.02
Board 
 

 
 
1.03
Change in Control 
 

 
 
1.04
Chief Executive Officer 
 

 
 
1.05
Good Reason Termination 
 

 
 
1.06
IRC 
 

 
 
1.07
Key Executive 
 

 
 
1.08
Plan 
 

 
 
1.09
Severance 
 

 
 
1.10
Severance Benefits 
 

 
 
1.11
Severance Pay 
 

 
 
1.12
Textron 
 

 
 
1.13
Textron Company 
 

 
 
Article II - Severance

 
 
2.01
Involuntary Termination 
 

 
 
2.02
Good Reason Termination 
 

 
 
Article III - Severance Pay and Severance Benefits

 
 
3.01
Amount of Severance Pay 
 

 
 
3.02
Payment of Severance Pay 
 

 
Page i
 
 
3.03
Severance Benefits 
 

 
 
Article IV - Unfunded Plan

 
 
4.01
No Plan Assets 
 

 
 
4.02
Welfare Plan Status 
 

 
 
4.03
No Contributions 
 

 
 
Article V - Plan Administration

 
 
5.01
Plan Administrator’s Powers 
 

 
 
5.02
Tax Withholding 
 

 
 
5.03
Use of Third Parties to Assist with Plan Administration 
 

 
 
5.04
Claims Procedure 
 

 
 
5.05
Enforcement Following a Change in Control 
 

 
 
Article VI - Amendment and Termination

 
 
6.01
Amendment or Termination 
 

 
 
6.02
Restrictions on Amendment or Termination 
 

 
 
Article VII - Miscellaneous

 
 
7.01
Use of Masculine or Feminine Pronouns 
 

 
 
7.02
Transferability of Plan Benefits 
 

 
 
7.03
Section 409A Compliance 
 

 
 
7.04
Controlling State Law 
 

 
 
7.05
No Right to Employment 
 

 
 
7.06
Additional Conditions Imposed 
 

 
 
APPENDIX A    Grandfathered Change in Control Definition

 
 
APPENDIX B    Grandfathered Good Reason Termination Definition

 
 
APPENDIX C    Grandfathered Severance Pay Formula

 
Page ii

 
SEVERANCE PLAN FOR
TEXTRON KEY EXECUTIVES
 
 


 
This Plan has been established for the benefit of certain Textron Executives to
secure their goodwill, loyalty and achievement, and in consideration of their
past service.
 
The Plan is amended and restated as follows, effective January 1, 2008, to
incorporate those terms necessary or advisable to ensure that severance benefits
provided under the Plan are exempt from or comply with Section 409A of the
Internal Revenue Code of 1986, as amended.
 
Article I - Definitions
 
Whenever used in this document, the following terms shall have the meanings set
forth in this Article, unless a contrary or different meaning is expressly
provided:
 
1.01  
“Benefits Committee” means the Employee Benefits Committee appointed by the
Board.

 
1.02  
“Board” means the Board of Directors of Textron.

 
1.03  
“Change in Control” means, for any Key Executive who was not an employee of a
Textron Company on December 31, 2007:

 
 
(a)
any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Act”) and of IRC Section
409A) other than Textron, any trustee or other fiduciary holding Textron common
stock under an employee benefit plan of Textron or a related company, or any
corporation which is owned, directly or indirectly, by the stockholders of
Textron in substantially similar proportions as their ownership of Textron
common stock

 
 
(1)
becomes (other than by acquisition from Textron or a related company) the
“beneficial owner” (as defined in Rule 13d-3 under the Act) of stock of Textron
that, together with other stock held by such person or group, possesses more
than 50% of the combined voting power of Textron’s then-outstanding voting
stock, or

 
 
(2)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) beneficial ownership of stock of Textron
possessing more than 30% of the combined voting power of Textron's
then-outstanding stock, or

 
 
(3)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) all or substantially all of the total
gross fair market value of all of the assets of Textron immediately prior to
such acquisition or acquisitions

 
 
Page 1
 
 
 
(where gross fair market value is determined without regard to any associated
liabilities); or

 
 
(b)
a merger or consolidation of Textron with any other corporation occurs, other
than a merger or consolidation that would result in the voting securities of
Textron outstanding immediately before the merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) 50% or more of the combined voting power of
the voting securities of Textron or such surviving entity outstanding
immediately after such merger or consolidation, or

 
 
(c)
during any 12-month period, a majority of the members of the Board is replaced
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of their appointment or
election.

 
Each of the events described above will be treated as a “Change in Control” only
to the extent that it is a change in ownership, change in effective control, or
change in the ownership of a substantial portion of Textron’s assets within the
meaning of IRC Section 409A.
 
For any Key Executive who was an employee of a Textron Company on December 31,
2007, the definition set forth above in this Section 1.03 shall be used to
determine whether an event is a “Change in Control” to the extent that the event
would alter the time or form of payment of the Key Executive’s benefit.  To the
extent that the event would cause any change in the Key Executive’s rights under
the Plan that does not affect the status of the Key Executive’s benefit under
IRC Section 409A (including, but not limited to, accelerated vesting of the Key
Executive’s benefit or restrictions on amendments to the Plan), the definition
set forth in Appendix A shall be used to determine whether the event is a
“Change in Control.”
 
1.04  
“Chief Executive Officer” means the Chief Executive Officer of Textron, or such
person(s) as he may designate from time to time to exercise any of his
responsibilities under this Plan.

 
1.05  
“Good Reason Termination” means, for any Key Executive who was not an employee
of a Textron Company on December 31, 2007:

 
 
(a)
The Key Executive’s Severance occurs during a two-year period following the
initial existence of one or more of the following conditions arising without the
consent of the Key Executive:



 
(1)
A material diminution in the Key Executive’s base compensation.



 
(2)
A material diminution in the Key Executive’s authority, duties, or
responsibilities.

 
Page 2
 
 
(3)
A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Key Executive is required to report, including a
requirement that the Key Executive report to a corporate officer or employee
instead of reporting directly to the Board.



 
(4)
A material diminution in the budget over which the Key Executive retains
authority.



 
(5)
A material change in the geographic location at which the Key Executive must
perform services.



 
(6)
Any other action or inaction that constitutes a material breach by a Textron
Company of the agreement, if any, under which the Key Executive provides
services.



 
(b)
The amount, time, and form of payment upon the Separation From Service must be
substantially identical with the amount, time, and form of payment payable as a
result of an actual involuntary Separation From Service, to the extent such a
right exists.



 
(c)
The Key Executive must provide notice of the existence of a condition described
in subsection (a), above, within 90 days after the initial existence of the
condition.  Upon receiving the notice, the Textron Company shall have a period
of 30 days during which it may remedy the condition and not be required to pay
any Severance Pay or Severance Benefit that otherwise would be due upon a Good
Reason Termination.

 
For any Key Executive who was an employee of a Textron Company on December 31,
2007, the definition set forth in Appendix B shall be used to determine whether
the Key Executive’s Severance is a “Good Reason Termination.”
 
1.06  
“IRC” means the Internal Revenue Code of 1986, as amended.  References to any
section of the Internal Revenue Code shall include any final regulations
interpreting that section.

 
1.07  
“Key Executive” means an employee of a Textron Company who has been and
continues to be designated as a Key Executive under the Plan by the Chief
Executive Officer and Chief Human Resources Officer of Textron. A Key Executive
may subsequently waive participation in this Plan by an express written
instrument to that effect.  A Key Executive shall not become entitled to
separation pay under any other plan or arrangement maintained by a Textron
Company as a result of having waived his participation in this Plan.

 
1.08  
“Plan” means this Severance Plan for Textron Key Executives, as amended and
restated from time to time.

 
Page 3
 
1.09  
“Severance” means a Key Executive’s termination of employment with all Textron
Companies, other than by reason of death or Total Disability, that qualifies as
an “involuntary separation from service” for purposes of IRC Section 409A, and
that occurs in circumstances described in Article II.

 
1.10  
“Severance Benefits” means medical or dental benefits described in and payable
under Section 3.03.

 
1.11  
“Severance Pay” means the amount described in and payable under Sections 3.01
and 3.02.  Notwithstanding any provision of any other plan, contract, or
arrangement to which a Textron Company is a party, including without limitation
any employee benefit plan, Severance Pay shall not be taken into account in
determining the amount of any benefit or compensation thereunder.

 
1.12  
“Textron” means Textron Inc., a Delaware corporation, and any successor of
Textron Inc.

 
1.13  
“Textron Company” means Textron or any company controlled by or under common
control with Textron within the meaning of IRC Section 414(b) or (c).

 
Article II - Severance
 
2.01  
Involuntary Termination.  A Key Executive shall be entitled to Severance Pay if
he incurs a Severance because he is notified in writing by Textron that his
employment is being terminated (other than for less than acceptable performance,
as determined by Textron).  If a Key Executive is transferred from a Textron
Company to a buyer in connection with a bona fide sale of substantial assets of
Textron, the transfer shall not be regarded as a “Severance” for purposes of
this Section 2.01 unless Textron designates it as a Severance in a written
document or agreement that makes specific reference to this Plan.

 
2.02  
Good Reason Termination.  A Key Executive shall also be entitled to Severance
Pay if he incurs a Good Reason Termination within the two-year period
immediately following a Change in Control.

 
Article III - Severance Pay and Severance Benefits
 
3.01  
Amount of Severance Pay.  Severance Pay shall be determined as of the date of
the Key Executive’s Severance.  For Key Executives who were eligible to
participate in the Plan on December 31, 2007, Severance Pay shall be determined
as provided in Appendix C.  For Key Executives who became eligible to
participate in the Plan on or after January 1, 2008, Severance Pay shall equal
the sum of:

 
 
(a)
the Key Executive’s annual rate of base salary at the date of Severance, except
that any reduction in base salary following a Change in Control shall be
disregarded; and

     

 
(b)
the larger of (1) the greatest of the Key Executive’s three most recent actual
awards of annual incentive compensation (whether or not deferred)


 
Page 4

 
 
 
from a Textron Company, or (2) the Key Executive’s current target incentive
compensation under the annual incentive compensation plan of a Textron Company.

 
3.02  
Payment of Severance Pay.  Textron shall pay Severance Pay to the Key Executive
in a single sum within 30 days immediately following Severance.  If the Key
Executive dies after his Severance but before this payment has been made,
Textron shall pay Severance Pay to the Key Executive’s surviving spouse, or, if
none, to the Key Executive’s issue per stirpes, or, if no surviving spouse or
issue, to the executor or administrator of the Key Executive’s estate.

 
3.03  
Severance Benefits.  In addition, if the Severance occurs following a Change in
Control or under other circumstances approved in writing by Textron’s Chief
Executive Officer and Chief Human Resources Officer, Textron shall provide, at
its sole cost, medical and dental benefits to the Key Executive and to his
dependents, on terms which are not less favorable to them than the terms
existing immediately before the Severance of that Key Executive.  Such Severance
Benefits shall be continued for the period provided by IRC Section 4980B(f) (but
not longer than 18 months following Severance).  If any medical or dental
expense reimbursements otherwise available to a Key Executive under this Section
3.03 would be includable in the Key Executive’s gross income for federal income
tax purposes, the expenses shall be reimbursed only to the extent that they meet
the following conditions:

 
 
(a)
the expenses are incurred and paid by the Key Executive (or incurred by the Key
Executive and paid by a Textron Company directly to the service provider on the
Key Executive’s behalf);

 
 
(b)
the expenses would be allowable as a deduction to the Key Executive under IRC
Section 213 (disregarding the requirement that the deduction under that section
apply only to expenses that exceed 7.5% of adjusted gross income); and

 
 
(c)
the expenses are not reimbursed from a source other than a Textron Company.

 
Article IV - Unfunded Plan
 
4.01  
No Plan Assets.  Severance Pay and Severance Benefits to be provided under this
Plan are unfunded obligations of Textron.  Nothing contained in this Plan shall
require Textron to segregate any monies from its general funds, to create any
trust, to make any special deposits, or to purchase any policies of insurance
with respect to such obligations.

 
4.02  
Welfare Plan Status.  This Plan is intended to be a welfare plan providing
benefits for a select group of management employees who are highly compensated,
pursuant to Sections 3(1) and 104(a)(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and 29 C.F.R. § 2520.104-24.

 
Page 5
 
4.03  
No Contributions.  No Key Executive shall be required or permitted to make
contributions to this Plan.

 
Article V - Plan Administration
 
5.01  
Plan Administrator’s Powers.  Textron shall have all such powers as may be
necessary to carry out the provisions of this Plan.  Textron may from time to
time establish rules for the administration of this Plan and the transaction of
its business. Subject to Section 5.04, any actions by Textron shall be final,
conclusive and binding on each Key Executive and all persons claiming by,
through or under any Key Executive.  Textron (and any person or persons to whom
it delegates any of its authority as plan administrator) shall have
discretionary authority to determine eligibility for Plan benefits, to construe
the terms of the Plan, and to determine all questions arising in the
administration of the Plan.



5.02  
Tax Withholding.  Textron may withhold from Severance Pay and Severance Benefits
any taxes or other amounts required by law to be withheld.  Textron may deduct
from the undistributed portion of a Key Executive’s benefit any employment tax
that Textron reasonably determines to be due with respect to the benefit under
the Federal Insurance Contributions Act (FICA), and an amount sufficient to pay
the income tax withholding related to such FICA tax.  Alternatively, Textron may
require the Key Executive to remit to Textron or its designee an amount
sufficient to satisfy any applicable federal, state, and local income and
employment tax with respect to the Key Executive’s benefit.  The Key Executive
shall remain responsible at all times for paying any federal, state, or local
income or employment tax with respect to any benefit under this Plan.  In no
event shall Textron or any employee or agent of Textron be liable for any
interest or penalty that a Key Executive incurs by failing to make timely
payments of tax.



5.03  
Use of Third Parties to Assist with Plan Administration.  Textron may employ or
engage such agents, accountants, actuaries, counsel, other experts and other
persons as it deems necessary or desirable in connection with the interpretation
and administration of this Plan.  Textron and its committees, officers,
directors and employees shall not be liable for any action taken, suffered or
omitted by them in good faith in reliance upon the advice or opinion of any such
agent, accountant, actuary, counsel or other expert.  All action so taken,
suffered or omitted shall be conclusive upon each of them and upon all other
persons interested in this Plan.



5.04  
Claims Procedure. A Key Executive or the surviving spouse or beneficiary of a
Key Executive who believes that he is being denied a benefit to which he is
entitled under the Plan (referred to in this Section 5.04 as a “Claimant”) may
file a written request with the Benefits Committee setting forth the claim.  The
Benefits Committee shall consider and resolve the claim as set forth below.  



(a)  
Time for Response.  Upon receipt of a claim, the Committee shall advise the
Claimant that a response will be forthcoming within 90 days.  The Committee may,
however, extend the response period for up to an addi-

 
 Page 6
 
  
tional 90 days for reasonable cause, and shall notify the Claimant of the reason
for the extension and the expected response date.  The Committee shall respond
to the claim within the specified period.


(b)  
Denial.  If the claim is denied in whole or part, the Committee shall provide
the Claimant with a written decision, using language calculated to be understood
by the Claimant, setting forth (1) the specific reason or reasons for such
denial; (2) the specific reference to relevant provisions of this Plan on which
such denial is based; (3) a description of any additional material or
information necessary for the Claimant to perfect his claim and an explanation
why such material or such information is necessary; (4) appropriate information
as to the steps to be taken if the Claimant wishes to submit the claim for
review; (5) the time limits for requesting a review of the claim; and (6) the
Claimant’s right to bring an action for benefits under Section 502 of ERISA.

 
 
(c)  
Request for Review. Within 60 days after the Claimant’s receipt of the written
decision denying the claim in whole or in part, the Claimant may request in
writing that the Committee review the determination.  The Claimant or his duly
authorized representative may, but need not, review the relevant documents and
submit issues and comment in writing for consideration by the Committee.  If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred from challenging the determination.

 
 
(d)  
Review of Initial Determination.  Within 60 days after the Committee receives a
request for review, it will review the initial determination.  If special
circumstances require that the 60-day time period be extended, the Committee
will so notify the Claimant and will render the decision as soon as possible,
but no later than 120 days after receipt of the request for review.

 
 
(e)  
Decision on Review. All decisions on review shall be final and binding with
respect to all concerned parties.  The decision on review shall set forth, in a
manner calculated to be understood by the Claimant, (1) the specific reasons for
the decision, shall including references to the relevant Plan provisions upon
which the decision is based; (2) the Claimant’s right to receive, upon request
and free of charge, reasonable access to and copies of all documents, records,
and other information, relevant to his benefits; and (3) the Claimant’s right to
bring a civil action under Section 502 of ERISA.



5.05  
Enforcement Following a Change in Control.  If, after a Change in Control, any
claim is made or any litigation is brought by a Key Executive or any person
claiming through a Key Executive to enforce or interpret any provision contained
in this Plan, Textron and the “person” or “group” described in Section 1.03
shall be liable, jointly and severally, to reimburse the Key Executive’s or
other claimant’s reasonable attorney’s fees and costs incurred during the Key
Executive’s or other claim-

 
Page 7
 
 
ant’s lifetime in pursuing any such claim or litigation, and to pay prejudgment
interest at the Prime Rate as quoted in the Money Rates section of The Wall
Street Journal on any money award or judgment obtained by the Key Executive or
other claimant, payable at the same time as the underlying award or
judgment.  Any reimbursement pursuant to the preceding sentence shall be paid to
the Key Executive or other claimant no earlier than six months after the
Severance date and no later than the end of the calendar year following the year
in which the expense was incurred.  The reimbursement shall not be subject to
liquidation or exchange for another benefit, and the amount of reimbursable
expense incurred in one year shall not affect the amount of reimbursement
available in another year.




 
Article VI - Amendment and Termination

 
6.01  
Amendment or Termination.  Subject to Section 6.02, below, the Board or its
designee shall have the right to amend, modify, suspend, or terminate this Plan
at any time by written resolution or other formal action reflected in writing.



6.02  
Restrictions on Amendment or Termination.  No amendment, modification,
suspension, or termination shall adversely affect a Key Executive’s right to
receive Severance Pay, Severance Benefits, or legal defense costs and
prejudgment interest described in Section 5.05 that are payable as the result of
the Severance of the Key Executive before the earlier of the adoption date or
effective date of the amendment, modification, suspension, or termination.  No
amendment, modification suspension, or termination shall be effective during the
two-year period immediately following a Change in Control, unless the Key
Executive who is potentially affected by the amendment, modification,
suspension, or termination consents in writing.

 
Article VII - Miscellaneous
 
7.01  
Use of Masculine or Feminine Pronouns.  Unless a contrary or different meaning
is expressly provided, each use in this Plan of the masculine or feminine gender
shall include the other and each use of the singular number shall include the
plural.

 
7.02  
Transferability of Plan Benefits.  No Severance Pay or Severance Benefit shall
be subject in any manner to alienation, sale, transfer, assignment, pledge or
encumbrance of any kind.  Any attempt to alienate, sell, transfer, assign,
pledge or otherwise encumber any Severance Pay or Severance Benefit, whether
presently or subsequently payable, shall be void unless so approved.  Except as
required by law, no benefit payable under this Plan shall in any manner be
subject to garnishment, attachment, execution, or other legal process, or be
liable for or subject to the debts or liability of any Key Executive.

 
Page 8
 
7.03  
Section 409A Compliance.  Severance Pay and Severance Benefits are intended to
be exempt from IRC Section 409A, and legal defense costs and prejudgment
interest described in Section 5.05 are intended to comply with IRC Section
409A.  The Plan should be interpreted accordingly.  To the extent that a
provision of this Plan does not comply with IRC Section 409A, such provision
shall be void and without effect.  Textron does not warrant that the Plan will
comply with IRC Section 409A with respect to any Participant or with respect to
any payment, however.  In no event shall any Textron Company; any director,
officer, or employee of a Textron Company; or any member of the Benefits
Committee be liable for any additional tax, interest, or penalty incurred by a
Key Executive as a result of the Plan’s failure to satisfy the requirements of
IRC Section 409A, or as a result of the Plan’s failure to satisfy any other
requirements of applicable tax laws.



7.04  
Controlling State Law.  This Plan shall be construed in accordance with the laws
of the State of Delaware.



7.05  
No Right to Employment.  Nothing contained in this Plan shall be construed as a
contract of employment between any Key Executive and any Textron Company, or to
suggest or create a right in any Key Executive of continued employment at any
Textron Company.



7.06 
 
Additional Conditions Imposed.  Textron, the Chief Executive Officer and the
Chief Human Resources Officer, and the Benefits Committee may impose such other
lawful terms and conditions on participation in this Plan as deemed
desirable.  The Chief Executive Officer, the Chief Human Resources Officer, and
members of the Benefits Committee may participate in this Plan.


 
 
 


Page 9


Severance Plan
for Textron Key Executives
 
As Amended and Restated
Effective January 1, 2008




APPENDIX A


Grandfathered Change in Control Definition


 
For any Key Executive who was an employee of a Textron Company on December 31,
2007, the following definition shall be used under Section 1.03 to determine
whether an event is a “Change in Control” for purposes of the Plan:
 
A “Change in Control” shall occur if (i) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Act”)) other than Textron, any trustee or other fiduciary
holding Textron common stock under an employee benefit plan of Textron or a
related company, or any corporation which is owned, directly or indirectly, by
the stockholders of Textron in substantially the same proportions as their
ownership of Textron common stock, is or becomes (other than by acquisition from
Textron or a related company) the “beneficial owner” (as defined in Rule 13d-3
under the Act) of more than 30% of the then outstanding voting stock of Textron,
or (ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board (and any new director whose
election by the Board or whose nomination for election by Textron’s stockholders
was approved by a vote of at least two thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority thereof, or (iii) stockholders of Textron
approve a merger or consolidation of Textron with any other corporation, other
than a merger or consolidation which would result in the voting securities of
Textron outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of Textron or such surviving entity outstanding immediately after
such merger or consolidation, or (iv) the stockholders of Textron approve a plan
of complete liquidation of Textron or an agreement for the sale or disposition
by Textron of all or substantially all of Textron’s assets.


Appendix A
Page 1


Severance Plan
for Textron Key Executives
 
As Amended and Restated
Effective January 1, 2008




APPENDIX B


Grandfathered Good Reason Termination Definition




For any Key Executive who was an employee of a Textron Company on December 31,
2007, the following definition shall be used under Section 1.05 to determine
whether an event is a “Good Reason Termination” for purposes of the Plan:
 
A Key Executive’s Severance within the two-year period immediately following a
Change in Control shall be a “Good Reason Termination” he leaves Textron
employment under the conditions described in subsection (a) or (b), below.  A
termination pursuant to this Appendix B shall be treated as a Good Reason
Termination for purposes of the Plan only if the conditions that cause the Key
Executive to leave employment result in a material negative change in the
employment relationship, so that his termination effectively constitutes an
involuntary separation from service within the meaning of IRC Section 409A.  The
Key Executive must give Textron written notice of a condition described in
subsection (a) or (b), below, within 90 days after the condition arises, and
must give Textron at least 30 days to remedy the condition before the Key
Executive leaves Textron employment.
 
 
(a)
The Key Executive’s position, authority or responsibilities, the type of work
which the Key Executive is asked to perform, the Key Executive’s base salary or
opportunity to earn incentive compensation, the Key Executive’s working
conditions and perquisites, or the status and stature of the people with whom
the Key Executive is asked to work, are not comparable to that existing with
respect to the Key Executive on the day before the date of the Change in Control
(except to the extent, if any, to which the Key Executive expressly agrees in
writing); or

 
 
(b)
the Key Executive’s services may not be performed at the location where the Key
Executive was employed on the day before the date of the Change in Control or at
such other location as may be mutually agreed by Textron and the Key Executive.

 
 
Appendix B
Page 1


Severance Plan
for Textron Key Executives
 
As Amended and Restated
Effective January 1, 2008




APPENDIX C


Grandfathered Severance Pay Formula




C.01  
For Key Executives who were eligible to participate in the Plan on December 31,
2007, and who were either Textron corporate officers or segment heads on that
date, Severance Pay for purposes of Section 3.01 shall equal 150% of the sum of:

 
 
(a)
the Key Executive’s annual rate of base salary at the date of Severance, except
that any reduction in base salary following a Change in Control shall be
disregarded; and

 
 
(b)
the larger of (1) the greatest of the Key Executive’s three most recent actual
awards of annual incentive compensation (whether or not deferred) from a Textron
Company, or (2) the Key Executive’s current target incentive compensation under
the annual incentive compensation plan of a Textron Company.

 
C.02  
For Key Executives who were eligible to participate in the Plan on December 31,
2007, but who were neither Textron corporate officers nor segment heads on that
date, Severance Pay for purposes of Section 3.01 shall equal the sum of:

 
 
 (a)
the Key Executive’s annual rate of base salary at the date of Severance, except
that any reduction in base salary following a Change in Control shall be
disregarded; and

 
 
(b)
the larger of (1) the greatest of the Key Executive’s three most recent actual
awards of annual incentive compensation (whether or not deferred) from a Textron
Company, or (2) the Key Executive’s current target incentive compensation under
the annual incentive compensation plan of a Textron Company.

 

 
Appencix C
Page 1